DETAILED ACTION
This Office Action is in response to the application filed on 25 October 2019.
Claims 21-40 are presented for examination.
Claims 1-20 are canceled.
Claims 21-40 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 January 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 27 October 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 2 April 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Managing Beam Failure By Identifying a Recovery Beam

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 33-34 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung et al (“NR Beam Recovery Procedure”), hereinafter Samsung ‘712.

Regarding Claim 21, Samsung ‘712 NPL discloses a beam management method, wherein the method comprises: 
measuring, by an apparatus, a beam of a network device (see Figure at top of page 3 and page 1, Section 5.5.4 Measurement, lines 1-2 and page 3, Section 3.2 UE Detects the ‘beam failure event’ occurs, lines 1-6; measuring/measures, by an apparatus/UE, a beam/beams of a network device/gNB); and 

wherein the first beam is a beam on which a beam failure occurs (see Figure at top of page 3 and Section 3.2 UE Detects the ‘beam failure event’ occurs on page 3, lines 1-6; wherein the first beam/beam is a beam on which a beam/beam failure/failure occurs).
Regarding Claim 22, Samsung ‘712 NPL discloses the method, wherein the sending, by the apparatus, an identifier of a first beam to the network device by using physical layer control signaling (see Figure at top of page and Section 3.2 UE Detects the ‘beam failure event’ occurs on page 4, lines 20-24; wherein the sending/send, by the apparatus/UE, an identifier/(out-of-sync indication) of a first beam/beam to the network device/gNB by using physical layer control signaling/L1) comprises: 
when the beam failure occurs (see Figure at top of page 3 and Section 3.2 UE Detects the ‘beam failure event’ occurs on page 3, lines 1-6; when the beam/beam failure/failure occurs), sending, by the apparatus, the identifier of the first beam to the network device by using the physical layer control signaling (see Figure at top of page 
Regarding Claim 33, Samsung ‘712 NPL discloses an apparatus (see Figure at top of page 3 and page 1, Section 5.5.4 Measurement, lines 1-2 and page 3, Section 3.2 UE Detects the ‘beam failure event’ occurs, lines 1-6; an apparatus/UE), comprising a memory and a processor (see Figure at top of page 3 and page 1, Section 5.5.4 Measurement, lines 1-2 and page 3, Section 3.2 UE Detects the ‘beam failure event’ occurs, lines 1-6; a memory and a processor/UE contains a memory and a processor), wherein the memory is configured to store a computer program (see Figure at top of page 3 and page 1, Section 5.5.4 Measurement, lines 1-2 and page 3, Section 3.2 UE Detects the ‘beam failure event’ occurs, lines 1-6; wherein the memory is configured to store a computer program/UE contains a memory configured to store a computer program), and the processor is configured to invoke the computer program from the memory and run the computer program (see Figure at top of page 3 and page 1, Section 5.5.4 Measurement, lines 1-2 and page 3, Section 3.2 UE Detects the ‘beam failure event’ occurs, lines 1-6; and the processor is configured to invoke the computer program from the memory and run the computer program/UE contains a processor configured to invoke the computer program from the memory and run the computer program), so that the apparatus is enabled to perform a beam management method as following: 
measuring a beam of a network device (see Figure at top of page 3 and page 1, Section 5.5.4 Measurement, lines 1-2 and page 3, Section 3.2 UE Detects the ‘beam 
sending an identifier of a first beam to the network device by using physical layer control signaling (see Figure at top of page and Section 3.2 UE Detects the ‘beam failure event’ occurs on page 4, lines 20-24; sending/send an identifier/(out-of-sync indication) of a first beam/beam to the network device/gNB by using physical layer control signaling/L1), 
wherein the first beam is a beam on which a beam failure occurs (see Figure at top of page 3 and Section 3.2 UE Detects the ‘beam failure event’ occurs on page 3, lines 1-6; wherein the first beam/beam is a beam on which a beam/beam failure/failure occurs).
Regarding Claim 34, Samsung ‘712 NPL discloses the apparatus, the sending an identifier of a first beam to the network device by using physical layer control signaling (see Figure at top of page and Section 3.2 UE Detects the ‘beam failure event’ occurs on page 4, lines 20-24; the sending/send an identifier/(out-of-sync indication) of a first beam/beam to the network device/gNB by using physical layer control signaling/L1) comprises: 
when the beam failure occurs (see Figure at top of page 3 and Section 3.2 UE Detects the ‘beam failure event’ occurs on page 3, lines 1-6; when the beam/beam failure/failure occurs), sending the identifier of the first beam to the network device by using the physical layer control signaling or the MAC layer control signaling (see Figure at top of page and Section 3.2 UE Detects the ‘beam failure event’ occurs on page 4, 
Regarding Claim 40, Samsung ‘712 NPL discloses the apparatus, wherein the apparatus is a terminal device (see Figure at top of page 3 and page 3, Section 3.2 UE Detects the ‘beam failure event’ occurs, lines 1-6; wherein the apparatus is a terminal device/UE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 23 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung ‘712 NPL in view of Folke et al (US 2016/0044707 A1), hereinafter Folke.

Regarding Claim 23, Although Samsung ‘712 NPL discloses the method as set forth above,
Samsung ‘712 NPL does not explicitly disclose “sending, by the apparatus, a first request to the network device, wherein the first request requests an uplink resource; and receiving, by the apparatus from the network device, second indication information indicating a first uplink resource, wherein the physical layer control signaling or the MAC layer control signaling is transmitted on the first uplink resource”.
However, Folke discloses the method, wherein the method further comprises: 
sending, by the apparatus, a first request to the network device (see Figure 9, step 904 and page 6, paragraph 52, lines 1-4; sending/sends, by the apparatus/(wireless device), a first request/(scheduling request) to the network device/network node), wherein the first request requests an uplink resource (see Figure 9, step 904 and page 6, paragraph 52, lines 1-4; wherein the first request requests an uplink resource/scheduling request is a request for uplink resource allocation); and 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending, by the apparatus, a first request to the network device, wherein the first request requests an uplink resource; and receiving, by the apparatus from the network device, second indication information indicating a first uplink resource, wherein the physical layer control signaling or the MAC layer control signaling is transmitted on the first uplink resource” as taught by Folke in the system of Samsung ‘712 NPL a service delay associated with requesting/allocating resource for a UE having UL and sidelink data in buffer for transmission may be advantageously reduced or eliminated by enabling a UE to obtain sidelink and uplink resource jointly (see page 2, paragraph 19, lines 3-7 of Folke).
Regarding Claim 35, Although Samsung ‘712 NPL discloses the apparatus as set forth above,
Samsung ‘712 NPL does not explicitly disclose “sending, by the apparatus, a first request to the network device, wherein the first request requests an uplink resource; 
However, Folke discloses the apparatus, the apparatus is further enabled to perform: 
sending, by the apparatus, a first request to the network device (see Figure 9, step 904 and page 6, paragraph 52, lines 1-4; sending/sends, by the apparatus/(wireless device), a first request/(scheduling request) to the network device/network node), wherein the first request requests an uplink resource (see Figure 9, step 904 and page 6, paragraph 52, lines 1-4; wherein the first request requests an uplink resource/scheduling request is a request for uplink resource allocation); and 
receiving, by the apparatus from the network device, second indication information indicating an uplink resource (see Figure 9, step 908 and page 6, paragraph 52, lines 1-6; receiving/receive, by the apparatus/(wireless device) from the network device/(network node), second indication information/(uplink grant) indicating an uplink/uplink resource/resource), wherein the physical layer control signaling or the MAC layer control signaling is transmitted on the first uplink resource (see Figure 9, step 916 and page 6, paragraph 53, lines 1-5; wherein the MAC layer control signaling is transmitted on the first uplink resource/a signal MAC PDU).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending, by the apparatus, a first request to the network device, wherein the first request requests an uplink resource; and receiving, by the apparatus from the network device, second .

Claims 24-25 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung ‘712 NPL in view of Uemura et al (US 2017/0111932 A1), hereinafter Uemura.

Regarding Claim 24, Although Samsung ‘712 NPL discloses the method as set forth above,
Samsung ‘712 NPL does not explicitly disclose “wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report”.
However, Uemura discloses the method, wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report (see page 7, paragraph 84; wherein a sending/transmission priority/priority of the MAC/MAC layer/layer control signaling is higher/higher than a sending/transmission priority/priority of a buffer status report/BSR).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a sending 
Regarding Claim 25, Although Samsung ‘712 NPL discloses the method as set forth above,
Samsung ‘712 NPL does not explicitly disclose “wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report”.
However, Uemura discloses the method, wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report (see page 7, paragraph 84; wherein a sending/transmission priority/priority of the MAC/MAC layer/layer control signaling is higher/higher than a sending/transmission priority/priority of a buffer status report/BSR).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report” as taught by Uemura in the system of Samsung ‘712 NPL in order to efficiently perform communication with multiple base station apparatuses (see page 1, paragraph 6, lines 7-8 of Uemura).
Regarding Claim 37, Although Samsung ‘712 NPL discloses the apparatus as set forth above,
Samsung ‘712 NPL does not explicitly disclose “wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report” as taught by Uemura in the system of Samsung ‘712 NPL in order to efficiently perform communication with multiple base station apparatuses (see page 1, paragraph 6, lines 7-8 of Uemura).

Claims 26 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung ‘712 NPL in view of Samsung et al (“Discussion On Recovery From Beam Failure”), hereinafter Samsung ‘343.

Regarding Claim 26, Although Samsung ‘712 NPL discloses the method as set forth above,
Samsung ‘712 NPL does not explicitly disclose “if an identifier of a beam serving the terminal device cannot be received, sending, by the apparatus, a connection re-establishment request to the network device”.
However, Samsung ‘343 discloses the method, wherein the method further comprises: 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “if an identifier of a beam serving the terminal device cannot be received, sending, by the apparatus, a connection re-establishment request to the network device” as taught by Samsung ‘343 in the system of Samsung ‘712 NPL to provide periodic reporting, the gNB can switch the coverage beam for the UE smoothly without connection loss (see page 5, Section 5 Beam Update Before Beam Recover Request, lines 20-21 of Samsung ‘343).
Regarding Claim 39, Although Samsung ‘712 NPL discloses the method as set forth above,
Samsung ‘712 NPL does not explicitly disclose “the apparatus is further enabled to perform: if an identifier of a beam serving the terminal device cannot be received, sending a connection re- establishment request to the network device”.
However, Samsung ‘343 discloses the apparatus, the apparatus is further enabled to perform: 
if an identifier of a beam serving the terminal device cannot be received, sending a connection re-establishment request to the network device (see page 5, Section 5. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the apparatus is further enabled to perform: if an identifier of a beam serving the terminal device cannot be received, sending a connection re- establishment request to the network device” as taught by Samsung ‘343 in the system of Samsung ‘712 NPL to provide periodic reporting, the gNB can switch the coverage beam for the UE smoothly without connection loss (see page 5, Section 5 Beam Update Before Beam Recover Request, lines 20-21 of Samsung ‘343).

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung ‘712 NPL in view of Jung et al (US 2017/0207843 A1), hereinafter Jung.

Regarding Claim 27, Samsung ‘712 NPL discloses a beam management method, wherein the method comprises: 
receiving, by an apparatus, physical layer control signaling from a terminal device (see Figure at top of page and Section 3.2 UE Detects the ‘beam failure event’ occurs on page 4, lines 20-24; receiving/(sending by the UE), by an apparatus/gNB, physical layer control signaling/L1 from a terminal device/UE), wherein the physical layer control 
the first beam is a beam on which a beam failure occurs (see Figure at top of page 3 and Section 3.2 UE Detects the ‘beam failure event’ occurs on page 3, lines 1-6; the first beam/beam is a beam on which a beam/beam failure/failure occurs).
Although Samsung ‘712 NPL discloses a method as set forth above,
Samsung ‘712 NPL does not explicitly disclose “sending, by the apparatus, a response message for the identifier of the first beam to the terminal device, wherein the response message indicates an identifier of a beam serving the terminal device”.
However, Jung discloses a method comprising:
sending, by the apparatus, a response message for the identifier of the first beam to the terminal device (see Figure 24B, step 2476 and Figure 48 and paragraph 418 and paragraphs 594-597; sending/transits, by the apparatus/(beam using entity 2420), a response message/(random access response) for the identifier/RA-RNTI of the first beam/beam to the terminal device/beam measurement entity 2410), wherein the response message indicates an identifier of a beam serving the terminal device (see Figure 24B, step 2476 and paragraph 418; wherein the response message/(random access response) indicates an identifier/RA-RNTI of a beam/beam serving the terminal device/beam measurement entity 2410).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending, by the 
Regarding Claim 28, Samsung ‘712 NPL discloses the method, wherein: 
the physical layer control signaling is received when the beam failure occurs (see Figure at top of page 3 and Section 3.2 UE Detects the ‘beam failure event’ occurs on page 3, lines 1-6; the physical layer control signaling/L1 is received when the beam/beam failure/failure occurs).

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung ‘712 NPL in view of Jung and further in view of Folke et al (US 2016/0044707 A1), hereinafter Folke.

Regarding Claim 29, Although the combination of Samsung ‘712 NPL and Jung discloses the method as set forth above,
The combination of Samsung ‘712 NPL and Jung does not explicitly disclose “receiving, by the apparatus, a first request from the terminal device, wherein the first request requests an uplink resource; and sending, by the apparatus to the terminal device, second indication information indicating an uplink resource, wherein physical layer control signaling or the MAC layer control signaling is transmitted on the first uplink resource”.

receiving, by the apparatus, a first request from the terminal device (see Figure 9, step 904 and page 6, paragraph 52, lines 1-4; receiving/sends, by the apparatus/(network node), a first request/(scheduling request) from the terminal device/wireless terminal), wherein the first request requests an uplink resource (see Figure 9, step 904 and page 6, paragraph 52, lines 1-4; wherein the first request requests an uplink resource/scheduling request is a request for uplink resource allocation); and 
sending, by the apparatus to the terminal device, second indication information indicating an uplink resource (see Figure 9, step 908 and page 6, paragraph 52, lines 1-6; sending/receive, by the apparatus/(network node) to the terminal device/wireless terminal), second indication information/(uplink grant) indicating an uplink/uplink resource/resource), wherein the MAC layer control signaling is transmitted on the first uplink resource (see Figure 9, step 916 and page 6, paragraph 53, lines 1-5; wherein the MAC layer control signaling is transmitted on the first uplink resource/a signal MAC PDU).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, by the apparatus, a first request from the terminal device, wherein the first request requests an uplink resource; and sending, by the apparatus to the terminal device, second indication information indicating an uplink resource, wherein physical layer control signaling or the MAC layer control signaling is transmitted on the first uplink resource” as taught by Folke in the combined system of Samsung ‘712 NPL and Jung to provide a service .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung ‘712 NPL in view of Jung and further in view of Uemura.

Regarding Claim 30, Although the combination of Samsung ‘712 NPL and Jung discloses the method as set forth above,
The combination of Samsung ‘712 NPL and Jung does not explicitly disclose “wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report”.
However, Uemura discloses the method, wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report (see page 7, paragraph 84; wherein a sending/transmission priority/priority of the MAC/MAC layer/layer control signaling is higher/higher than a sending/transmission priority/priority of a buffer status report/BSR).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report” as taught by Uemura in the combined system of Samsung ‘712 NPL and .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung ‘712 NPL in view of Jung and further in view of Uemura and further in view of Guo et al (US 2017/0273097 A1), hereinafter Guo.

Regarding Claim 31, Although the combination of Samsung ‘712 NPL, Jung and Uemura discloses the method as set forth above,
The combination of Samsung ‘712 NPL, Jung and Uemura does not explicitly disclose “wherein the sending priority of the MAC layer control signaling is lower than a sending priority of control signaling of an identifier of the terminal device”.
However, Guo discloses the method, wherein the sending priority of the MAC layer control signaling is lower than a sending priority of control signaling of an identifier of the terminal device (see paragraph 44; herein the sending/transmission priority/priority of the MAC layer control signaling is lower/higher than a sending/transmission priority/priority of control/control signaling/signaling of an identifier/payload of the terminal device/terminal device).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the sending priority of the MAC layer control signaling is lower than a sending priority of control signaling of an identifier of the terminal device” as taught by Guo in the combined system of Samsung ‘712 NPL., Jung and Uemura to save processing and transmission .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung ‘712 NPL in view of Jung and further in view of Samsung ‘343.

Regarding Claim 32, Although the combination of Samsung ‘712 NPL and Jung discloses the method as set forth above,
The combination of Samsung ‘712 NPL and Jung does not explicitly disclose “wherein the method further comprises: receiving, by the apparatus, a connection re-establishment request from the terminal device, wherein the connection re-establishment request is generated by the terminal device when the terminal device cannot receive the identifier of the beam serving the terminal device”.
However, Samsung ‘343 discloses the method, wherein the method further comprises: 
receiving, by the apparatus, a connection re-establishment request from the terminal device (see page 5, Section 5. Beam update before beam recovery request, lines 7-14; receiving/UE triggers, by the apparatus/gNB, a connection/connection re-establishment/re-establishment request from the terminal device/UE), wherein the connection re-establishment request is generated by the terminal device when the terminal device cannot receive the identifier of the beam serving the terminal device (see page 5, Section 5. Beam update before beam recovery request, lines 7-14; wherein the connection/connection re-establishment/re-establishment request is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the method further comprises: receiving, by the apparatus, a connection re-establishment request from the terminal device, wherein the connection re-establishment request is generated by the terminal device when the terminal device cannot receive the identifier of the beam serving the terminal device” as taught by Samsung ‘343 in the combined system of Samsung ‘712 NPL and Jung to provide periodic reporting, the gNB can switch the coverage beam for the UE smoothly without connection loss (see page 5, Section 5 Beam Update Before Beam Recover Request, lines 20-21 of Samsung ‘343).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung ‘712 NPL in view of Folke and further in view of Uemura.

Regarding Claim 36, Although the combination of Samsung ‘712 NPL and Folke discloses the apparatus as set forth above,
The combination of Samsung ‘712 NPL and Folke does not explicitly disclose “wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report”.
However, Uemura discloses the apparatus, wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a sending priority of the MAC layer control signaling is higher than a sending priority of a buffer status report” as taught by Uemura in the combined system of Samsung ‘712 NPL and Folke in order to efficiently perform communication with multiple base station apparatuses (see page 1, paragraph 6, lines 7-8 of Uemura).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung ‘712 NPL in view of Uemura and further in view of Jung.

Regarding Claim 38, Although the combination of Samsung ‘712 NPL and Uemura discloses the apparatus as set forth above,
The combination of Samsung ‘712 NPL and Uemura does not explicitly disclose “the first request is a random access preamble sequence, and is sent to the network device HW 85399193USo6-71-through a physical random access channel” or “the first request is uplink control signaling, and is sent to the network device through a physical uplink control channel”.
However, Jung discloses the apparatus, wherein: 
the first request is a random access preamble sequence (see Figure 24B, step 2472 and paragraph 414; the first request is a random access preamble sequence/random access preamble), and is sent to the network device HW 85399193USo6-71-through a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first request is a random access preamble sequence, and is sent to the network device HW 85399193USo6-71-through a physical random access channel” or “the first request is uplink control signaling, and is sent to the network device through a physical uplink control channel” as taught by Jung in the combined system of Samsung ‘712 NPL and Uemura in order to improve system networks for 5F communication systems (see page 1, paragraph 5, lines 1-2 of Jung).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johansson et al (US 2013/0260745 A1) discloses Failure Event Report Extension for Inter-RAT Radio Link Failure.  Specifically, see Figure 3 and paragraphs 7, 35, 42-43, 46, 49 and 53
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469